SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Pomie Torres appeals from a final order of the United States District Court for the Eastern District of New York (Weinstein, J.), denying his petition for a writ of habeas corpus. Torres was convicted of attempted murder in the second degree, assault in the first degree, and burglary in the first degree in New York Supreme Court, Kings County (Gary, J.), and was sentenced to concurrent terms of imprisonment of six to twelve years on each count. The charges arose from an incident in which Torres stabbed his wife. His defense at trial was justification.
Torres argues that his trial was rendered fundamentally unfair by admission of evidence that was insufficiently probative in light of its prejudicial effect: i.e., evidence that he had previously assaulted *486his wife, that his wife had obtained an order of protection against him, and that he had spent time in jail.
We affirm for substantially the reasons stated on the record by the district court at the hearing on January 16, 2002. See Transcript of Civil Cause for Motion, at 9-12, Pommie Torres v. Charles Dufrain, CV-00-1789 (JBW) (E.D.N.Y. Jan. 16, 2002).
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.